IN THE
                              TENTH COURT OF APPEALS

                                       No. 10-16-00321-CV

                         IN THE INTEREST OF K.C., A CHILD



                                From the 66th District Court
                                    Hill County, Texas
                                   Trial Court No. 52259


                               MEMORANDUM OPINION

        The trial court signed an order terminating the parental rights of B.W., the father

of eight-year-old K.C., after a bench trial.1 The trial court found that B.W. had violated

Family Code subsections 161.001(b)(1)(E), (N), (O), and (Q) and that termination was in

the child’s best interest. In his sole issue, B.W. contends that the evidence is legally and

factually insufficient to establish that terminating his parental rights was in the child’s

best interest. We will affirm.

        In a proceeding to terminate the parent-child relationship brought under section

161.001, the Department must establish by clear and convincing evidence two elements:



1The underlying suit involved three children, K.C. and two-year-old twins. The parental rights of F.C., the
mother of the children, and M.S., the father of the twins, were also terminated, but neither has appealed.
(1) one or more acts or omissions enumerated under subsection (b)(1) of section 161.001,

termed a predicate violation; and (2) that termination is in the best interest of the child.

TEX. FAM. CODE ANN. § 161.001(b)(1), (2) (West Supp. 2016); Swate v. Swate, 72 S.W.3d 763,

766 (Tex. App.—Waco 2002, pet. denied). The factfinder must find that both elements are

established by clear and convincing evidence, and proof of one element does not relieve

the petitioner of the burden of proving the other. Holley v. Adams, 544 S.W.2d 367, 370

(Tex. 1976); Swate, 72 S.W.3d at 766. “Clear and convincing evidence” is defined as “that

measure or degree of proof which will produce in the mind of the trier of fact a firm belief

or conviction as to the truth of the allegations sought to be established.” In re G.M., 596

S.W.2d 846, 847 (Tex. 1980).

        Both legal and factual sufficiency reviews in termination cases must take into

consideration whether the evidence is such that a factfinder could reasonably form a firm

belief or conviction about the truth of the matter on which the petitioner bears the burden

of proof. In re J.F.C., 96 S.W.3d 256, 264-68 (Tex. 2002) (discussing legal sufficiency

review); In re C.H., 89 S.W.3d 17, 25 (Tex. 2002) (discussing factual sufficiency review).

        In a legal sufficiency review, a court should look at all the evidence in the
        light most favorable to the finding to determine whether a reasonable trier
        of fact could have formed a firm belief or conviction that its finding was
        true. To give appropriate deference to the factfinder’s conclusions and the
        role of a court conducting a legal sufficiency review, looking at the evidence
        in the light most favorable to the judgment means that a reviewing court
        must assume that the factfinder resolved disputed facts in favor of its
        finding if a reasonable factfinder could do so. A corollary to this
        requirement is that a court should disregard all evidence that a reasonable
        factfinder could have disbelieved or found to have been incredible.

J.F.C., 96 S.W.3d at 266.


In re K.C.                                                                               Page 2
        In a factual sufficiency review, a court of appeals must give due consideration to

evidence that the factfinder could reasonably have found to be clear and convincing. Id.

        [T]he inquiry must be “whether the evidence is such that a factfinder could
        reasonably form a firm belief or conviction about the truth of the State’s
        allegations.” A court of appeals should consider whether disputed
        evidence is such that a reasonable factfinder could not have resolved that
        disputed evidence in favor of its finding. If, in light of the entire record, the
        disputed evidence that a reasonable factfinder could not have credited in
        favor of the finding is so significant that a factfinder could not reasonably
        have formed a firm belief or conviction, then the evidence is factually
        insufficient.

Id. (footnotes and citations omitted); see C.H., 89 S.W.2d at 25.

        The following evidence was presented at trial. B.W. was charged by indictment of

the second-degree-felony offense of burglary of a habitation. The offense occurred on

May 21, 2013. The indictment further charged B.W. as a habitual offender. The jury found

B.W. guilty and assessed his punishment at life imprisonment. B.W.’s sentence was

imposed on May 1, 2014. The trial court admitted into evidence a certified copy of the

judgment of conviction. The trial court also admitted into evidence a certified copy of

this Court’s memorandum opinion, issued on October 29, 2015, affirming the judgment

of conviction.

        Department of Family and Protective Services conservatorship worker Camie

Staas testified that in November 2014, the Department received a referral, alleging that

the children were being neglectfully supervised by their mother. The referral alleged that

F.C. was arrested for criminal trespassing. She had taken the children to a vacant home

with no electricity and was in the bathroom smoking marijuana with another person.



In re K.C.                                                                                  Page 3
One of the twins was found crying nonstop, he had a cough, and his diaper appeared that

it needed to be changed.

        Staas stated that she spoke with F.C. in December 2014. According to Staas, F.C.

stated that

        she was on probation for a falsified report to a police officer and that she
        was there cleaning the residence and that the landlord shut the electricity
        off on her, telling her she had to leave within 15 minutes and that she did
        know that the gentleman . . . who[m] she was with was arrested for
        possession of marijuana.

Staas also spoke with M.S. during the investigation. M.S. was in the Hill County Jail

because he had violated his probation by testing positive for methamphetamines.

Neither F.C. nor M.S. was aware of the other’s drug use, and, according to Staas, neither

F.C. nor M.S. was in a position to provide a safe home for the children.

        Staas testified that the Department determined that there was reason to believe

that F.C. was neglectfully supervising the children due to her testing positive for

methamphetamines and marijuana and her providing unstable living conditions. The

Department also determined that there was reason to believe that M.S. was neglectfully

supervising the children because he had been found to be using methamphetamines and

was providing unstable living conditions. Staas further said that neither F.C. nor M.S.

ever did anything that indicated that they were in a position to have the children returned

to them.

        Staas stated that she never spoke with B.W. during her investigation. F.C. was

claiming that M.S. was the father of all three children, and Staas did not become aware

that B.W. was K.C.’s father until sometime in January 2015. Staas did not attempt to

In re K.C.                                                                             Page 4
contact B.W. at that point because the case had been turned over to another caseworker.

There were no reports against B.W. or any indication that B.W. was a problem regarding

the children at that time.

        Department of Family and Protective Services conservatorship specialist Maya

Carter testified that the Department was granted temporary managing conservatorship

of the children on February 19, 2015. Carter believed that she sent her first of two letters

to B.W. around that time. She sent B.W. the Narcotics Anonymous packet and the

parenting packet that the Department sends to parents that are incarcerated. While she

did not provide B.W. with K.C.’s mailing address, she provided B.W. with her own

mailing address, as well as self-addressed return envelopes. Carter also met with B.W.

once when he was at the Hill County Jail appealing his criminal conviction in 2016. At

that time, Carter brought B.W. up-to-date on this case. Although she did not provide

B.W. with K.C.’s mailing address, she told him who was caring for the children.

        Carter testified that B.W. has done nothing to better the life of K.C. Although she

acknowledged that B.W. may have worked services that she might not have been aware

of, Carter asserted that, to her knowledge, B.W. has not done anything on the service

plan. Carter further stated that B.W. has not visited with K.C., B.W. has not made any

sort of contact with K.C., and he did not request that she pass on any information to K.C.

B.W. is not in a position to provide an adequate, safe home for K.C., according to Carter.

B.W. has been convicted of a crime and will be in prison for over two years from the date

that the petition in this case was filed.



In re K.C.                                                                            Page 5
        Carter testified that K.C. has been placed along with his siblings with his maternal

grandmother. The Department’s permanency plan for the children is relative adoption,

which would require termination of the parental rights of all of the parents. It is Carter’s

belief that termination of the parents’ parental rights would be in the children’s best

interest; it would allow the children to be adopted and to achieve permanency. When

asked if B.W. had given her the names of anyone who might be a possible placement for

the children, Carter replied that she did not recall. She said that when she contacted B.W.,

she would have asked him that question and that it was “possible that [she] would have

followed up on it.”

        Hill County court-appointed special advocate (CASA) supervisor Patricia

Harrison testified that she was appointed to this case in early 2016. Having seen the

children throughout the duration of the case, she believes that the children are best suited

in the placement with their maternal grandmother; “[t]hey have made a home there with

her.” Harrison stated that she had visited with the children separately and together to

make sure that they had adjusted, and she believes that it is in the children’s best interest

to remain in the maternal grandmother’s care and to be adopted by her.

        Harrison testified that no CASA attempted to contact B.W. Harrison agreed that

CASA was not even aware of B.W.’s existence when they first became involved because

F.C. had been deceptive. Harrison further agreed that it was a fair statement that if F.C.

had been more forthcoming about whom K.C.’s father was earlier in the case, then B.W.

would have had more time to work services or do whatever was necessary to show that

he wanted to be involved in K.C.’s life. Harrison stated that she understood that B.W.

In re K.C.                                                                             Page 6
was asking to be allowed to stay in K.C.’s life until he is released from prison “[b]ut [that]

. . . it’s best for this child, based on therapy and psychological evaluation of this child, to

have a permanent and a safe environment that he can call home and know that that’s his

home, and the earlier we can do that for him, the better for the child.”

        B.W. testified that K.C. was born in 2008 but that he was not sure that K.C. was his

son until it was confirmed by a paternity test in 2010. When asked if he was given

visitation rights with K.C. after paternity was confirmed, B.W. replied that he saw K.C.

“from time to time” when F.C. needed something done. B.W. stated that he would ask

to see K.C. but that his relationship with F.C. was strained. F.C. made it difficult at times

for B.W. to see K.C., and she never allowed B.W. to keep K.C. overnight. When asked

what kind of things B.W. would do with his son, B.W. replied that they would “go

shopping or something like that.”

        When asked if he could tell if F.C. was using drugs during that time, B.W. replied

that “it was pretty much covered up until right before I got locked up.” F.C. then started

picking her face and losing weight. She went from being herself to being “a zombie.”

When asked if he did anything to get K.C. away from F.C. at that time, B.W. replied that

K.C. was staying with his maternal grandmother then. B.W. further explained that he

was incarcerated when the incident occurred that resulted in the removal of K.C. from

F.C.

        B.W. stated that he was arrested in May 2013. He bonded out on April 8, 2014, and

did see K.C. during that time when he was not confined. He was then convicted and has

been incarcerated since May 2014. B.W. testified that he made child support payments

In re K.C.                                                                               Page 7
until “[r]ight before I got locked up” but that he was always behind. When asked if he

was a “little bit behind” when he was incarcerated, B.W. replied, “I was more tha[n] a

little bit. I mean, $10,000 plus.”

        B.W. testified that he first met Carter in May 2016. She told him that she would

send him self-addressed envelopes, but the mail was not accepted at the unit where he

was incarcerated, and he did not receive those envelopes. He did receive envelopes from

a woman who was working the case before Carter, and he wrote to her and let her know

that he wanted to remain in K.C.’s life. He also wrote to K.C. When asked if he received

a parenting service plan with a list of services that he should work, B.W. replied that they

did send him “the AA and the anger management or whatever.” B.W. stated, however,

that he had only recently been promoted to the custody level where he could participate

in those type of classes.

        B.W. testified that he loves K.C. and wants to stay involved in his life. When asked

why, B.W. replied that although he respects K.C.’s maternal grandmother, F.C.’s family

is very dysfunctional. B.W. stated that “it’s like they’re handicapping my child” because

K.C. still “sucks a bottle” and wets the bed. When asked if he also has some concerns

about K.C.’s maternal grandmother allowing continued contact between F.C. and K.C.,

B.W. said that F.C. was staying with the children “right now.” B.W. also stated that after

F.C.’s parental rights had been terminated,2 she had “kidnapped” the children.

According to B.W., F.C. was arrested in possession of the children and charged with



2The trial court had signed an interlocutory order of termination terminating F.C.’s parental rights after
F.C. signed an affidavit of voluntary relinquishment of her parental rights to the Department.
In re K.C.                                                                                         Page 8
unauthorized use of a motor vehicle. B.W. nevertheless testified that he would like K.C.’s

maternal grandmother to be given temporary custody of K.C. until his appeal process is

definite. Although his direct appeal is over, B.W.’s current attorney is working on his

habeas corpus application. B.W. stated that if he is not successful in overturning his

conviction, he is eligible for mandatory supervision, and his release date is June 2019.

        When asked what he has done over K.C.’s lifetime to improve his life, B.W. replied

that he tried to be involved in K.C.’s life as much as F.C. would let him. When asked if

he could list one thing that he has done to help K.C., B.W. responded, “I’ve done a lot to

help [K.C.]. Financially, I mean.” B.W. said that he has done a lot that was not court

ordered. When asked what he has done to help K.C.’s moral development, B.W. replied,

“Sir, I am not able to help [K.C.] develop anything at this time because I’m incarcerated.”

B.W. said that if released from prison, however, he is prepared to step up and be a father

to his son. If released, he is willing and able to support K.C. emotionally, financially, and

morally.

        In determining the best interest of a child, a number of factors have been

considered, including (1) the desires of the child; (2) the emotional and physical needs of

the child now and in the future; (3) the emotional and physical danger to the child now

and in the future; (4) the parental abilities of the individuals seeking custody; (5) the

programs available to assist these individuals; (6) the plans for the child by these

individuals; (7) the stability of the home; (8) the acts or omissions of the parent that may

indicate the existing parent-child relationship is not a proper one; and (9) any excuse for

the acts or omissions of the parent. Holley, 544 S.W.2d at 371-72. This list is not

In re K.C.                                                                             Page 9
exhaustive, but simply indicates factors that have been or could be pertinent. Id. at 372.

The Holley factors focus on the best interest of the child, not the best interest of the parent.

Dupree v. Tex. Dep’t of Protective & Regulatory Servs., 907 S.W.2d 81, 86 (Tex. App.—Dallas

1995, no writ). The goal of establishing a stable, permanent home for a child is a

compelling state interest.      Id. at 87.   The need for permanence is a paramount

consideration for a child’s present and future physical and emotional needs. In re S.H.A.,

728 S.W.2d 73, 92 (Tex. App.—Dallas 1987, writ ref’d n.r.e.) (en banc).

        The Desires of the Child—There is no evidence in the record of K.C.’s desires.

        The Emotional and Physical Needs of the Child Now and in the Future and the Emotional

and Physical Danger to the Child Now and in the Future—B.W. argues that the record fails to

address K.C.’s physical needs and fails to mention any physical or emotional danger to

K.C. We disagree.

        Evidence of past misconduct or neglect can be used to measure a parent’s future

conduct. See Williams v. Williams, 150 S.W.3d 436, 451 (Tex. App.—Austin 2004, pet.

denied); Ray v. Burns, 832 S.W.2d 431, 435 (Tex. App.—Waco 1992, no writ) (“Past is often

prologue.”); see also In re V.A., No. 13-06-00237-CV, 2007 WL 293023, at *5-6 (Tex. App.—

Corpus Christi Feb. 1, 2007, no pet.) (mem. op.) (considering parent’s past history of

unstable housing, unstable employment, unstable relationships, and drug usage). A

parent’s history, admissions, drug abuse, and inability to maintain a lifestyle free from

arrests and incarcerations are relevant to the best-interest determination. In re D.M., 58

S.W.3d 801, 814 (Tex. App.—Fort Worth 2001, no pet.). A parent’s engaging in criminal

conduct endangers the emotional well-being of a child because of the parent’s resulting

In re K.C.                                                                              Page 10
incarceration. See Karl v. Tex. Dep’t of Protective & Regulatory Servs., No. 03-03-00655-CV,

2004 WL 1573162, at *3-4 (Tex. App.—Austin Jul. 15, 2004, no pet.) (mem. op.); see also In

re R.W., 129 S.W.3d 732, 739 (Tex. App.—Fort Worth 2004, pet. denied) (“[C]onduct that

subjects a child to a life of uncertainty and instability endangers the physical and

emotional well-being of a child.”).

        Here, B.W. was incarcerated at the time of trial and has been sentenced to life

imprisonment for his burglary conviction. B.W. stated that he is still appealing his

conviction and that, if released, he is willing and able to support K.C. emotionally,

financially, and morally. However, the success of B.W.’s appeal is uncertain, and B.W.

testified that if he is not successful in overturning his conviction, his release date would

not be until June 2019. In the meantime, B.W.’s ability to meet K.C.’s physical and

emotional needs is significantly hindered. B.W. acknowledged as much when asked

what he has done to help K.C.’s moral development. B.W. replied, “Sir, I am not able to

help [K.C.] develop anything at this time because I’m incarcerated.” B.W. also admitted

that he stopped paying child support when he went to prison and that he was over

$10,000 in arrears at that time.

        B.W.’s incarceration also endangers the physical and emotional well-being of K.C.

For instance, B.W. admitted that he observed F.C. exhibiting signs of drug abuse just

before he was incarcerated. He explained that he did not intervene because K.C. was

staying with his maternal grandmother at that time.           But K.C. and his siblings

subsequently had to be removed from F.C.’s care because she was using drugs while the

children were with her. When asked if he did anything to rescue K.C. from a mother who

In re K.C.                                                                           Page 11
was using drugs, B.W. replied, “Sir, I was incarcerated when this incident with [K.C.]

went down. I was not free.”

        On the other hand, Harrison testified that she believes that it is in K.C.’s best

interest to remain in his maternal grandmother’s care. Harrison stated that K.C. has

adjusted and made a home with his maternal grandmother. B.W. argues that he raised

“some very real concerns” about whether it is in K.C.’s best interest to be placed with his

maternal grandmother.        B.W. testified that although he respects K.C.’s maternal

grandmother, F.C.’s family is very dysfunctional. B.W. stated that “it’s like they’re

handicapping my child” because K.C. still “sucks a bottle” and wets the bed. B.W. also

believes that F.C. is still living with the maternal grandmother even though F.C.

“kidnapped” the children after her parental rights had been terminated and even though

she was arrested in possession of the children and charged with unauthorized use of a

motor vehicle. However, although B.W. expressed his discontent that he was never asked

if he had anyone that would look after K.C., B.W. testified that he would like K.C.’s

maternal grandmother to be given temporary custody of K.C. until his appeal process is

definite.

        The Parental Abilities of the Individuals Seeking Custody and the Programs Available to

Assist These Individuals—B.W. argues that the record also lacks mention of his parental

abilities or any programs available to assist him to promote K.C.’s best interest. We again

disagree.

        In reviewing the parental abilities of a parent, a factfinder can consider the parent’s

past neglect or past inability to meet the physical and emotional needs of their children.

In re K.C.                                                                              Page 12
See D.O. v. Tex. Dep’t of Human Servs., 851 S.W.2d 351, 356 (Tex. App.—Austin 1993, no

writ), disapproved of on other grounds by J.F.C., 96 S.W.3d at 267 & n.39. Here, B.W. testified

that even before his incarceration, he only saw K.C. “from time to time.” The only

explanation that B.W. gave for not seeing K.C. more often was that F.C. made it difficult

at times for him to see K.C. B.W. admitted that he stopped paying child support when

he went to prison and that he was over $10,000 in arrears at that time. B.W. has also been

incarcerated since May 2013, except for a period of three weeks, and B.W.’s incarceration

hinders his ability to meet K.C.’s physical and emotional needs.

        Carter explained that B.W. had not taken advantage of the programs available to

assist him because, to her knowledge, he had not done anything on the service plan. B.W.

acknowledged as much, stating that he had only recently been promoted to the custody

level where he could participate in those type of classes.

        On the other hand, as stated above, Harrison testified that she believes that it is in

K.C.’s best interest to remain in his maternal grandmother’s care. Harrison stated that

K.C. has adjusted and made a home with his maternal grandmother. Again, B.W. argues

that he raised “some very real concerns” about whether it is in K.C.’s best interest to be

placed with his maternal grandmother. But B.W. testified that he would like K.C.’s

maternal grandmother to be given temporary custody of K.C. until his appeal process is

definite.

        The Plans for the Child by the Individuals or by the Agency Seeking Custody and the

Stability of the Home or Proposed Placement—The factfinder may compare the parent’s and

the Department’s plans for the children and consider whether the plan and expectations

In re K.C.                                                                              Page 13
of each party are realistic or weak and ill-defined. In re J.D., 436 S.W.3d 105, 119-20 (Tex.

App.—Houston [14th Dist.] 2014, no pet.).

        A parent’s failure to show that he or she is stable enough to parent children for

any prolonged period entitles the factfinder “to determine that this pattern would likely

continue and that permanency could only be achieved through termination and

adoption.” In re B.S.W., No. 14-04-00496-CV, 2004 WL 2964015, at *9 (Tex. App.—

Houston [14th Dist.] Dec. 23, 2004, no pet.) (mem. op.). A factfinder may also consider

the consequences of its failure to terminate parental rights and that the best interest of the

children may be served by termination so that adoption may occur rather than the

temporary foster-care arrangement that would result if termination did not occur. D.O.,

851 S.W.2d at 358. The goal of establishing a stable, permanent home for children is a

compelling state interest. Dupree, 907 S.W.2d at 87.

        The Department’s plan for K.C., along with his siblings, is relative adoption. Carter

testified that she believes that termination of the parents’ parental rights would be in the

children’s best interest; it would allow the children to be adopted and to achieve

permanency.

        B.W. testified that he loves K.C. and wants to stay involved in his life. However,

B.W. was incarcerated at the time of trial and has been sentenced to life imprisonment.

B.W. further stated that if he is not successful in overturning his conviction, his release

date would not be until June 2019. B.W. testified that, in the meantime, he would like

K.C.’s maternal grandmother to be given temporary custody of K.C. until his appeal

process is definite.

In re K.C.                                                                             Page 14
        Acts or Omissions of the Parent that May Indicate the Existing Parent-Child Relationship

Is Not a Proper One and Any Excuse for the Acts or Omissions of the Parent—The evidence

discussed above indicates that Appellant’s relationship with the children is not a proper

one. Any excuses for B.W.’s acts or omissions have been discussed above.

        Considering all the evidence in relation to the Holley factors in the light most

favorable to the trial court’s best-interest finding, we hold that a reasonable factfinder

could have formed a firm belief or conviction that termination of B.W.’s parental rights

was in the child’s best interest. Viewing all the evidence in relation to the Holley factors,

we hold that a reasonable factfinder could have reasonably formed a firm belief or

conviction that termination was in the child’s best interest. The evidence is therefore

legally and factually sufficient to establish that termination was in the child’s best interest.

We overrule B.W.’s sole issue and affirm the trial court’s order of termination.




                                                    REX D. DAVIS
                                                    Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed May 3, 2017
[CV06]




In re K.C.                                                                               Page 15